DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wochele (DE 2013 226 250).
Regarding claim 6, Wochele a liquid dispenser for discharging pharmaceutical liquids comprising: a discharge head 22 having discharge opening 24 (see fig. 1); and a cap 3 with a cap body (see figs. 6 and 7), the cap 3 being fittable on and removable from the discharge head (see figs. 6 and 7), and which in a fitted state, covers the discharge opening 24 (see figs. 6 and 7), the cap body having ventilation opening 30 which connects a surrounding atmosphere to an interior of the cap body such that once 
With respect to the limitation of “wherein: the two part-bodies are connected together by way of a substance-to-substance bond as a result of a second part-body being injection moulded to a first part-body”, it is noted that the embodiment of figs. 6 and 7 is silent to the teaching of the particular method, “a substance-to-substance bond as a result of a second part-body being injection moulded to a first part-body”. However, the embodiment fig. 9 teaches a substance-to-substance bond as a result of two-part bodies, a second part body 7 being injection molded on a first part body 3 (see paragraph 53). Accordingly, one of ordinary skill in the art would recognize that the known option of providing two part-bodies connected together by way of a substance-to-substance bond as a result of a second part-body being injection moulded to a first part-body, involves only routine skill in the art, for the predictable result of connecting body parts, providing a cap body being an integral unit.
Notwithstanding, it is noted that the patentability of a product does not depend on its method of production (i.e. a substance-to-substance bond as a result of a second part-body being injection moulded to a first part-body). If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is .
Allowable Subject Matter
Claims 1, 3-5 and 7-14 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 3-5 and 8-14, the prior art of record fails to teach or render obvious a liquid dispenser particularly including a cap body with a ventilation opening; a first part-body of the two part-bodies being a cap main body with a lateral surface and an end face with a first breakthrough; and a second part-body of the two part-bodies is a ring body which is fastenable on the first part-body in a circumferential manner and comprises a second breakthrough which is in alignment with the first breakthrough. Regarding claim 7, the prior art of record fails to teach or render obvious a liquid dispenser particularly wherein the two  part-bodies include surfaces which point to one another, between which is arranged the filter membrane which is supported on both sides by the surfaces.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive with respect to claim 6. All the features of claimed 6 are disclosed by Wochele as illustrated above. Applicant’s arguments, see page 2, filed 12/15/2021, with respect to the rejection of claim 7 have been fully considered and are persuasive.  Accordingly, the 102(a)(1) rejection of claim 7 as being anticipated by Wochele has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754